Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 17

Dated as of May 3, 2010

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS AMENDMENT NO. 17 (“Amendment”) is made as of May 3, 2010 by and among YRC
Worldwide Inc. (the “Company”), the Canadian Borrower and the UK Borrower
(together with the Company, the “Borrowers”), the financial institutions listed
on the signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 17, 2007 by and among the Borrowers from time to
time party thereto, the Lenders and the Administrative Agent (as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions therein in the appropriate alphabetical order as
follows:

“Amendment No. 17 Effective Date” means May 3, 2010.

“Equity Issuance” means the issuance of any common stock or other Equity
Interests by the Company or any Subsidiary (other than (i) common stock or other
Equity Interests issued to the employees, directors or officers and other
members of management of the Company or any Subsidiary in connection with equity
incentive plans or (ii) common stock or other Equity Interests issued to the
Company or any Wholly-Owned Subsidiary).

“Equity Proceeds Deposit Account” means that certain deposit account maintained
at JPMorgan Chase Bank, N.A. (governed by a control agreement reasonably



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and the Company) into which all of the
Net Cash Proceeds of any Equity Issuance consummated on or after the Amendment
No. 17 Effective Date through and including the Equity Sweep Reversion Date are
transferred or otherwise deposited within one (1) Business Day (or such later
date as may be consented to by the Administrative Agent) following the
consummation of any such Equity Issuance; provided that, for the avoidance of
doubt, (i) the Equity Proceeds Deposit Account shall not at any time contain any
funds other than such transferred or otherwise deposited Net Cash Proceeds (and
any interest earned thereon), (ii) no more than an aggregate amount of
$100,000,000 of such Net Cash Proceeds shall be transferred or otherwise
deposited into the Equity Proceeds Deposit Account following the Amendment
No. 17 Effective Date and (iii) immediately upon the balance of the Equity
Proceeds Deposit Amount equaling $100 or less, the Equity Proceeds Deposit
Account will be permanently closed and terminated.

“Equity Proceeds Deposit Amount” means, as of any date of determination, the
amount on deposit in the Equity Proceeds Deposit Account.

“Equity Raise Proceeds Amount” means, as of any date of determination, the
aggregate amount of Net Cash Proceeds received by the Company and its
Subsidiaries on and after the Amendment No. 17 Effective Date in connection with
any Equity Issuance.

“Equity Sweep Reversion Date” means the date that is the earlier of
(i) December 31, 2010 and (ii) the date on which the Equity Raise Proceeds
Amount exceeds $100,000,000.

“Excluded Equity Issuance” means any Equity Issuance consummated on or after the
Amendment No. 17 Effective Date through and including the Equity Sweep Reversion
Date; provided, that the Net Cash Proceeds of such Equity Issuance are
transferred or otherwise deposited in the Equity Proceeds Deposit Account within
one (1) Business Day (or later date as agreed by the Administrative Agent) of
receipt.

(b) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the reference to “$9,000,000”
appearing in clause (h) therein and to replace therefor a reference to
“$11,000,000”.

(c) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the reference to “$11,000,000”
appearing in clause (i) therein and to replace therefor a reference to
“$18,000,000”.

(d) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the reference to “$11,000,000”
appearing in clause (j) therein and to replace therefor a reference to
“$23,500,000”.

(e) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the reference to “$11,000,000”
appearing in clause (k) therein and to replace therefor a reference to
“$23,500,000”.

(f) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the reference to “$2,000,000”
appearing in clause (l) therein and to replace therefor a reference to
“$12,500,000”.

(g) Subject to the satisfaction or waiver of the additional conditions precedent
set forth in Section 3 below, the definition of “Liquidity Amount” appearing in
Section 1.01 of the Credit

 

2



--------------------------------------------------------------------------------

Agreement is hereby amended to delete the reference to “minus (g) the 5% CoCo
Deposit Account.” appearing therein and to replace therefor a reference to
“minus (g) the 5% CoCo Deposit Amount minus (h) the Equity Proceeds Deposit
Amount”.

(h) The definition of “Prepayment Event” appearing in Section 1.01 of the Credit
Agreement is hereby amended restate clause (c) thereof in its entirety as
follows:

(c) the issuance of any common stock or other Equity Interests by the Company or
any Subsidiary (other than (i) common stock or other Equity Interests issued to
the employees, directors or officers and other members of management of the
Company or any Subsidiary in connection with equity incentive plans, (ii) common
stock or other Equity Interests issued to the Company or any Wholly-Owned
Subsidiary or (iii) any Excluded Equity Issuance); or

(i) Section 2.12(e) of the Credit Agreement is hereby amended to delete the
reference to “2.12(f) (i)” appearing therein and to replace therefor a reference
to “2.12(f), (i)”.

(j) Section 2.12(f) of the Credit Agreement is hereby amended to (i) redesignate
clause (x) thereof as “clause (w)”, (ii) redesignate clause (y) thereof as
“clause (x)”, (iii) redesignate clause (z) thereof as “clause (y)” and (iv) to
insert the following new clause (z) immediately following such newly
redesignated clause (y):

, minus (z) the aggregate amount transferred or otherwise deposited into the
Equity Proceeds Deposit Account from the period beginning on the Amendment
No. 17 Effective Date and ending on the Equity Sweep Reversion Date but only to
the extent that such amount increased Excess Cash Flow during such immediately
preceding fiscal year

(k) Section 2.12(h) of the Credit Agreement is hereby amended to delete each
reference to “(minus the 5% CoCo Deposit Account)” appearing therein and to
replace therefor a reference to “(minus the 5% CoCo Deposit Amount and minus the
Equity Proceeds Deposit Amount)” in each case.

(l) Section 2.12(k) of the Credit Agreement is hereby amended to delete each
reference to “(minus the 5% CoCo Deposit Account)” appearing therein and to
replace therefor a reference to “(minus the 5% CoCo Deposit Amount and minus the
Equity Proceeds Deposit Amount)” in each case.

(m) Section 4.02(e) of the Credit Agreement is hereby amended to (i) delete the
“and” at the end of clause (viii) thereof, (v) redesignate clause (ix) thereof
as “clause (x)” and (iii) to insert the following new clause (ix) therein
immediately following clause (viii) thereof as follows:

(ix) solely for purposes of any request for a Borrowing, the Equity Proceeds
Deposit Amount shall equal $0; and

(n) Section 4.02(h) of the Credit Agreement is hereby amended to (i) redesignate
clause (x) thereof as “clause (w)”, (ii) redesignate clause (y) thereof as
“clause (x)”, (iii) replace the “and” immediately preceding clause (z) thereof
with a “,”, (iv) delete the “and” at the end of clause (z) thereof,
(v) redesignate clause (z) thereof as “clause (y)” and (vi) to insert the
following new clause (z) immediately following such newly redesignated clause
(y):

and (z) the Equity Proceeds Deposit Amount shall equal $0 and

 

3



--------------------------------------------------------------------------------

(o) Section 4.02 of the Credit Agreement is hereby amended to insert the
following new clause (j) therein immediately following clause (i) thereof as
follows:

(j) solely for purposes of any request for a Borrowing, the Equity Proceeds
Deposit Amount shall equal $0.

(p) Article V of the Credit Agreement is hereby amended to insert a new
Section 5.17 thereto immediately following Section 5.16 thereof as follows:

SECTION 5.17. Use of Proceeds of Certain Equity Issuances. The Company and its
Subsidiaries shall use the Net Cash Proceeds of any Excluded Equity Issuance
consummated on or after the Amendment No. 17 Effective Date and on or prior to
the Equity Sweep Reversion Date for general corporate purposes of the Company
and its Subsidiaries in the ordinary course of business, including working
capital needs and other business expenses, all substantially consistent with the
assumptions contained in relevant operating forecasts or projections or other
financial information and/or models provided to the Lenders and in effect at
that time.

(q) Section 6.07(c) of the Credit Agreement is hereby restated in its entirety
as follows:

(c) Minimum Cash. (i) From and after April 1, 2010 through and including
December 31, 2010, the Company will maintain Available Cash equal to or greater
than $25,000,000 and (ii) from and after January 1, 2011, the Company will
maintain Available Cash equal to or greater than $50,000,000 at all times.

(r) Section 6.07(d) of the Credit Agreement is hereby amended to restate the
first four rows of the table therein (for the avoidance of doubt, those four
rows being the heading row and the rows in respect of the periods ending
June 30, 2010, September 30, 2010 and December 31, 2010) in their entirety as
follows:

 

Period

   Minimum Consolidated
EBITDA

For the fiscal quarter ending on June 30, 2010

   $ 5,000,000

For the two consecutive fiscal quarters ending September 30, 2010

   $ 50,000,000

For the three consecutive fiscal quarters ending December 31, 2010

   $ 100,000,000

(s) Section 6.16 of the Credit Agreement is hereby amended to delete the
reference to “in respect of principal of or interest on” appearing therein and
to replace therefor a reference to “in respect of principal of or interest on or
any fee or other voluntary payment in connection with”.

(t) Section 6.16 of the Credit Agreement is hereby further amended to restate
the second proviso set forth in clause (d) thereof in its entirety as follows:

provided, further, no voluntary prepayments of any Indebtedness or any Specified
Pension Fund Obligations (other than any such payment made solely with the Net
Cash Proceeds from any Asset Sale of any Specified Properties securing such
Specified Pension Fund Obligations (for the avoidance of doubt, the excess of
such Net Cash Proceeds over the payment

 

4



--------------------------------------------------------------------------------

in full of such Specified Pension Fund Obligations shall be applied by the
Company in accordance with Section 2.12)) may be made until the day immediately
following the Equity Sweep Reversion Date, nor shall any Net Cash Proceeds of
any Excluded Equity Issuance on deposit in the Equity Proceeds Deposit Account
be used for any such voluntary prepayment whether prior to or after the Equity
Sweep Reversion Date;

(u) Clause (d) of Article VII of the Credit Agreement is hereby amended to
delete the reference to “5.15 or 5.16” appearing therein and to replace therefor
a reference to “5.15, 5.16 or 5.17”.

2. Conditions of Effectiveness. The effectiveness of this Amendment (other than
Section 1(g) hereof) is subject to the conditions precedent that (a) the
Administrative Agent shall have received (i) counterparts of this Amendment duly
executed by the Borrowers, the Required Lenders and the Administrative Agent,
(ii) the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors, (iii) an amendment in respect of the Yellow Receivables
Facility in form and substance similar to this Amendment and reasonably
satisfactory to the Administrative Agent (and the Required Lenders hereby
consent to such Amendment) and (iv) those documents and instruments as may be
reasonably requested by the Administrative Agent and (b) the Company shall have
paid all previously invoiced, reasonable, out-of-pocket expenses of the
Administrative Agent (including, to the extent invoiced, reasonable attorneys’
fees and expenses) in connection with this Amendment and the other Loan
Documents, in each case to the extent reimbursable under the terms of the Credit
Agreement.

3. Additional Conditions to Effectiveness. The effectiveness of Section 1(g) of
this Amendment is subject to the conditions precedent that (a) all of the
conditions precedent set forth in Section 2 shall have been satisfied or waived
and (b) the Administrative Agent shall have received an amendment in respect of
the Specified Pension Fund Deferral Transaction Documents in form and substance
reasonably satisfactory to the Administrative Agent.

4. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows as of the closing date of this Amendment:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

6. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Amendment, to the extent permitted by applicable
law, the Company, on behalf of itself and each of its Subsidiaries, and all of
the successors and assigns of each of the foregoing (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases and forever discharges the Collateral Agent, the Administrative Agent,
each of the Lenders, each of their advisors, professionals and employees, each
affiliate of the foregoing and all of their respective permitted successors and
assigns (collectively, the “Releasees”), from any and all claims, actions,
suits, and other liabilities, including, without limitation, any so-called
“lender liability” claims or defenses (collectively, “Claims”), whether arising
in law or in equity, which any of the Releasors ever had, now has or hereinafter
can, shall or may have against any of the Releasees for, upon or by reason of
any matter, cause or thing whatsoever from time to time occurred on or prior to
the date hereof, in any way concerning, relating to, or arising from (i) any of
the Transactions, (ii) the Secured Obligations, (iii) the Collateral, (iv) the
Credit Agreement or any of the other Loan Documents, (v) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Borrowers, and (vi) the negotiation, documentation and execution of this
Amendment and any documents relating hereto except for Claims determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Releasee (or any of its Related Parties). The Releasors hereby acknowledge that
they have been advised by legal counsel of the meaning and consequences of this
release.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company

By:

 

 

Name:

 

Title:

  REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian Borrower

By:

 

 

Name:

 

Title:

 

YRC LOGISTICS LIMITED, as a UK Borrower

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a US
Tranche Lender and as US Tranche Swingline Lender

By:

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as Canadian Agent, as
a Canadian Tranche Lender and as Canadian Tranche Swingline Lender

By:

 

 

Name:

 

Title:

 

J.P. MORGAN EUROPE LIMITED, as UK Agent

By:

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as a UK Tranche Lender
and as UK Tranche Swingline Lender

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a

Syndication Agent and as a US Tranche Lender

By:

 

 

Name:

 

Title:

 

BANK OF AMERICA, N.A. (CANADA BRANCH), as a Canadian Tranche Lender

By:

 

 

Name:

 

Title:

 

BANK OF AMERICA, N.A., as Successor by Merger to LASALLE BANK NATIONAL
ASSOCIATION, as a US Tranche Lender

By:

 

 

Name:

 

Title:

 

SUNTRUST BANK, as a Syndication Agent and as a US Tranche Lender

By:

 

 

Name:

 

Title:

 

US BANK NATIONAL ASSOCIATION, as a Documentation Agent, as a US Tranche Lender
and as a Canadian Tranche Lender

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent, as a US Tranche
Lender and as a UK Tranche Lender

By:

 

 

Name:

 

Title:

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Documentation Agent and as a US Tranche
Lender

By:

 

 

Name:

 

Title:

 

THE ROYAL BANK OF SCOTLAND plc, as a US Tranche Lender and as a UK Tranche
Lender

By:

 

 

Name:

 

Title:

 

BMO CAPITAL MARKETS FINANCING, INC., as a US Tranche Lender

By:

 

 

Name:

 

Title:

 

BANK OF MONTREAL, as a Canadian Tranche Lender

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a US Tranche Lender

By:

 

 

Name:

 

Title:

  UMB BANK, n.a., as a US Tranche Lender

By:

 

 

Name:

 

Title:

  TAIWAN BUSINESS BANK, as a US Tranche Lender

By:

 

 

Name:

 

Title:

  MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as a US Tranche
Lender

By:

 

 

Name:

 

Title:

  TAIPEI FUBON COMMERCIAL BANK CO., LTD., as a US Tranche Lender

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a US Tranche Lender

By:

 

 

Name:

 

Title:

  HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a US Tranche Lender

By:  

 

Name:

 

Title:

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a US Tranche Lender

By:

 

 

Name:

 

Title:

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a US Tranche Lender

By:

 

 

Name:

 

Title:

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a US Tranche Lender

By:

 

 

Name:

 

Title:

 

[LENDER - INSERT FULL LEGAL NAME IN CAPS AND DELETE BRACKETS], as a US Tranche
Lender

By:

 

 

Name:

 

Title:

 